Exhibit 10.2 

Picture 2 [pacb-20200930xex10_2g001.jpg]

﻿

﻿

August 28, 2020

﻿

﻿

Susan G. Kim

16 Carriage Court

Los Altos, CA 94022

﻿

﻿

Dear Susan,

﻿

On behalf of Pacific Biosciences of California, Inc. (the “Company”), I am
pleased to offer you a position at the Company as Chief Financial Officer
(“CFO”).  You will be reporting to the Chief Executive Officer. 

﻿

You will receive a salary of $415,000 annually, paid twice monthly according to
the Company’s payroll schedule.

﻿

You will be eligible for a one-time signing bonus of $75,000, to be paid in your
first full payroll cycle paycheck, subject to payroll deductions and in
accordance with the Company’s customary payroll procedures (the “Sign-On
Bonus”). If you resign from your employment with the Company for any reason
prior to completing 12 months of continuous employment, you hereby agree to
repay a pro-rata portion of the gross Sign-On Bonus (based on a 365 day year
less the number of days you were employed by the Company) within 10 days after
your employment termination date.

﻿

You will also be eligible to participate in The Employee Incentive Bonus Plan
(the “Bonus Plan”) with a target of 50% of your base salary (subject to the
Company’s achievement of certain corporate goals and objectives). The details of
the Bonus Plan are set forth in the Employee Handbook.

﻿

Subject to approval by the Company’s Board of Directors (the “Board”) and as
otherwise described below, you will be granted (i) a nonstatutory stock option
(the “Option”) to purchase a total of 400,000 shares of the Company’s common
stock (each a “Share” and, collectively, the “Shares”), having an exercise price
per Share equal to the fair market value of a Share on the date of grant, and
(ii) an award of restricted stock units covering 150,000 Shares (the “RSUs”).

﻿

The effectiveness of the Option will be subject to your being employed by the
Company on the date of grant.  The specific terms of the Option will be
determined by the Board and will be subject to the terms and conditions of the
Company’s 2020 Equity Incentive Plan (the “Plan”) and related agreements
thereunder.  The Option will be scheduled to vest as to one-fourth (1/4th) of
the Shares subject at grant to the Option on the one-year anniversary of your
start date with the Company (the “Start Date”) and as to one forty-eighth
(1/48th) of the Shares subject at grant to the Option each month thereafter on
the same day of the month as the Start Date, provided that you remain employed
with the Company through the applicable vesting date.  Any portion of the Option
that has not vested as of the date of cessation of your continuous status as an
employee of the Company will terminate as of the date of such cessation.

﻿

The RSU award will be subject to your being employed by the Company on the date
of grant.  The specific terms of the RSU award will be determined when granted
by the Board and will be subject to the Plan and the related agreements
thereunder. The RSUs will be scheduled to vest as to one fourth (1/4th) of the
Shares on each of the one (1), two (2), three (3) and four (4) year
anniversaries of the date of grant, provided that you remain employed with the
Company through the applicable vesting date.  Any portion of the award of RSUs
that has not vested as of the date of cessation of your continuous status as an
employee of the Company will terminate as of the date of such cessation.

﻿





--------------------------------------------------------------------------------

 

You will be eligible to receive equity awards covering Shares pursuant to any
plans or arrangements the Company may have in effect from time to time,
including but not limited to any focal grants.  The Board will determine in its
discretion whether you will be granted any such equity awards and the terms of
any such award in accordance with the terms of any applicable plan or
arrangement that may be in effect from time to time.

﻿

You will also be offered our standard executive Change in Control Severance
Agreement, subject to approval by the Compensation Committee of the Board, and
our standard director/officer Indemnification Agreement, copies of which are
attached.

﻿

We will be offering you our standard benefits package.  You will also be
eligible for up to 15 days of vacation and 10 days of sick time per year, and
you will receive designated Company holidays.  The terms of our time off with
pay policies are outlined in our employee handbook.  The Company reserves the
right to modify or terminate the benefit plans and programs it offers to its
employees at any time.

﻿

All forms of compensation referred to in this letter agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. 

﻿

Your employment with the Company is for no specified period of time.  Your
employment with the Company will be “at will,” meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause.  Any contrary representations that may have been made to you are
superseded by this letter agreement.  This is the full and complete agreement
between you and the Company on this term.  Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

﻿

You represent that the performance of your duties in the position described
above will not violate the terms of any agreements you may have with others,
including your former employer. You also understand that you are not to bring to
or use at the Company any confidential information of your prior employers.

﻿

Your employment is also conditioned upon your agreement and execution of the
attached Pacific Biosciences At Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement.

﻿

Upon your acceptance of this offer (as evidenced by your return of a signed copy
of this letter and the attached agreement to the Company), this letter
agreement, the Pacific Biosciences At Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement, the Change in Control Severance
Agreement (if signed by you) and the Indemnification Agreement (if signed by
you) together constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. 

﻿

As required by law, your employment with the Company is contingent upon your
providing legal proof of identity and authorization to work within the United
States on your first day of employment. In addition, to the extent permitted by
applicable law, the Company may require current or new employees to submit to,
and pass, a background check if such testing is required by a Company customer
in order for that individual to provide goods or services to the customer.
Additionally, any employee authorized to drive a Company vehicle, or who is
receiving a vehicle allowance, must provide a valid and current driver’s license
and consent to a DMV check.

﻿

To accept our offer, please sign and date this letter in the space provided
below. If you accept our offer, your first day of employment will be September
28, 2020.

﻿

This offer of employment will terminate if it is not accepted, signed, and
returned by midnight Pacific Time, September 2, 2020.

﻿

The Company is committed to hiring employees like you that have the courage,
creativity, and experience to develop new ideas for new markets. 

﻿

﻿





--------------------------------------------------------------------------------

 

We look forward to your joining us!

﻿

 

/s/ Michael Hunkapiller    August 28, 2020

 

   

Pacific Biosciences of California, Inc. By: Michael Hunkapiller, Ph.D., CEO &
President

﻿

﻿

I have read and accept this employment offer:

﻿

 

 

/s/ Susan G. Kim     September 1, 2020

 

 

﻿

Susan G. Kim



--------------------------------------------------------------------------------